Smith, J.:
The correctness of the Comptroller’s determination rests upon the construction of chapter 389 of the Laws of 1896. The 2d section of the act states unmistakably its purpose,, to wit, the payment of the “ equitable and just proportion of taxes imposed for the discharge of such debt as by this act provided, contracted and incurred prior to the acquisition by the State of lands occupied by the Long Island State Hospital.” That payment is required to be made by allowing to the treasurer of Suffolk county a credit of such proportion of said taxes as may be required to pay such debt hereinbefore mentioned. In the year 1901 these bonds became due. If paid in that year the obligation of the State under this statute would have ceased. There then remained unpaid about $18,000 of the $50,000 originally contracted. Instead of paying the said bonds when they became due, they were in fact extended, or renewed bonds given, running, the last of them, until 1931. If the relator’s contention be upheld the State will by that time have *570paid not only its just proportion .Of said' debt, but will have practically paid the debt in full by the' taxes contributed. This, we think, is clearly at war with the expressed intention of the statute.. The contention of the relator, however, is based upon some expressions in the 1st section o,f the statute. It is there provided .that this land “ shall be assessed and taxed at a like valuation and rate as a* similar land of individuals within said town, and in the same manner as other lands are assessed and taxed for the purpose hereinafter provided.” The Comptroller’s determination in no way antagonizes this part of the statute. Assuming that the land in the town is -assessed at the rate ..of 62 cents upon .$100 for all purposes, it would only be assessed a small part of that sum for the purpose of paying this bonded indebtedness. According to the rate of assessment upon other land for thepv/rpOse of paying this bonded indebtedness is. this State land to be assessed. The relator’s contention that it should be according to the rate, of assessment on other land, for the purpose of paying all debts is unwarranted by any of the provisions of the act. The fact that the State has thus paid a tax assessed from 1896 until 1902 cannot change its obligation under the statute, nor is the statute altered by the fact that the county, when the owner of this land, paid taxes in full as that payment was made under an entirely different statute (Laws of 1884, chap. 230, § 5, as amd. by Laws of 1891, chap. 371).
The plain wording of the statute, in our judgment, leaves no room for construction. If doubt exists, however, as to its meaning, that doubt must be resolved in favor of the State. (See Black Interp. Laws, 119.)
The relator further contends that even upon the construction placed upon the act' by the Attorney-General, the Comptroller’s determination was. wrong. In 1901 there remained unpaid upon this indebtedness the sum of $18,000. Thirty-six $500 bonds were issued which were payable, one in each year tip to and including July 1, 1925, and two in each of the years 1926 to 1931 inclusive. These bonds were to bear three and one-half per cent interest. The Comptroller has estimated that to retire these bonds there should be raised in each year up to and including the year 1925 the sum of .$517.50, and for each of the years 1926 to 1931, inclusive., the sum *571of $1,035, treating the assessed valuation of this real estate as four per cent of the assessed valuation of the town. He has found the sum of $20.70 as the sum with which the State and county treasurers should credit the county of Suffolk for the year 1902. It will thus be seen that while the Comptroller has allowed one year’s interest upon each bond to be included with the principal of the bond to" which the State should contribute its tax, he has omitted to include the interest upon the remaining bonds which was falling due each year and which must be paid by the town. This was probably an inadvertence on the part of the Comptroller. The interest upon $18,000 at three and one-half per cent for one year amounts to $630, so that at the end of the first year, in addition to the payment of one bond or $500, $630 would be required to be paid upon this indebtedness. The State’s proportion of that sum is $44.66, which the Comptroller should have properly directed the State and county treasurers to credit to the county of Suffolk. The determination of the Comptroller should be thus modified, and as modified affirmed, without costs of this writ to either party.
All concurred.
Determination of Comptroller modified, as stated in opinion, and as so modified confirmed, without costs to either party.

Sic